DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This final office action is in response to the communication received on 7 September 2022.  Amendments to claims 1, 3, 5, 6, 11, 12, and 13 are acknowledged and have been carefully considered.  Claim 14 is cancelled.  Claims 1-13 are pending and considered below.         

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-10, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (20180338223) in view of Zhang et al. Boosting Mobile Apps under Imbalanced Sensing Data.

Claims 1 and 13:	Park discloses a device, method, and computer program product for multi-class classification of an application relative to a classification of a transport mode by machine learning ([36-39]), the device comprising: 
sensors configured to acquire, at successive instants, measurements of physical quantities specific to said application ([35 “variety of mobile sensor data included in the recordings to extract features useful for identifying transportation modes,” 37, 38 “sensors of the mobile devices can be combined with higher-level situational descriptions 36 (from the mobile device and in some cases other data sources 38) about a trip, such as location, time, trajectory, or user,”]), 
a microprocessor ([36]) configured to: 
break down each series of samples into a set of sequences each corresponding to a specific class among a set of predetermined classes, said set of predetermined classes corresponding to different transport modes ([37 “output of the transportation mode segment classifier, a sequence 22 of transportation mode prediction labels 24 (each label identifying a transportation mode),” 38, 42 “output of the transportation mode classifier 18 is a series of transportation modes,”]),
construct a classifier defining the transport mode classification from said balanced samples by machine learning ([72 “classifier uses gradient boosting with decision trees as base learners (“gradient boosted trees”),” 78-80]). 
acquire said successive measurements from the sensors to calculate predictors from physical quantities of said measurements, said predictors being indicative of a position or of a state of mobility ([37 “output of the transportation mode segment classifier, a sequence 22 of transportation mode prediction labels 24 (each label identifying a transportation mode) and probabilities,” 38 “determine the sequence of transportation modes from data collected by a mobile device,” 39]), 
construct continuous series of samples, each sample being a vector formed of a predetermined number of predictors ([38 “result from measurements of these physical properties by the sensors of the mobile devices can be combined with higher-level situational descriptions 36 (from the mobile device and in some cases other data sources 38) about a trip, such as location, time, trajectory,” 41, 49 “change-point segmentation scheme examines time-series input data and segments it when a change occurs that is significant in terms of one or more monitored statistics,”]), 
Park does not explicitly disclose, however Zhang discloses:
under-sample the sequences associated with the classes among said set of predetermined classes while conserving for each selected sequence a predetermined fraction of samples of said sequence, thereby forming classes associated with balanced samples (Page 4,Col 1 “sensing data set N is divided into T subsets by under-sampling, each possessing the same size as the positive labelled sensing data,” Page 4,Col 2 “perform under-sampling for T rounds to the whole data set, with a heuristic redundancy elimination, i.e., after sampling an instance from the negative class, the corresponding instance is removed from the set. After this multi-round under-sampling, we obtain T subsets of the negative class that can be used separately for training T classifiers,” Page 10, Col 1).  Examiner Note: The claim language “thereby forming classes associated with balanced samples,” is interpreted, under a broadest reasonable interpretation, to be intended use language and is therefore given little if any patentable weight.
Therefore it would be obvious for Park to under-sample the sequences associated with the classes among said set of predetermined classes while conserving for each selected sequence a predetermined fraction of samples of said sequence, thereby forming classes associated with balanced samples as per the steps of Zhang in order to expand the performance of and accuracy of inference models used to collect and interpret mobile device data parameters.  See Zhang at least Page 2, Col 2, “able to make full use of both imbalanced labelled and unlabeled sensing data by novelly combining undersampling and semi-supervised learning techniques, resulting in a better inference model for mobile sensing apps.”

Claim 2:	Park in view of Zhang discloses the device according to claim 1, and Park further discloses wherein the predetermined fraction of samples comprises samples at limits of the each selected sequence and intermediate samples ([47 “fixed-length segmentation divides data into segments that have the same fixed time length. The change-point segmentation begins a new segment based on changes in one or more characteristics,” 49 “each point in time during the series, recent values are compared against older values using techniques such as cumulative sum to detect a change in the statistics as quickly as possible with low false positives,”]).  

Claim 3:	Park in view of Zhang discloses the device according to claim 1, and Park further discloses wherein the intermediate samples are regularly spaced apart in said each selected sequence by selecting a sample out of a predetermined number of samples ([47 “fixed-length segmentation divides data into segments that have the same fixed time length,” 48]).  

Claim 4:	Park in view of Zhang discloses the device according to claim 1, and Park does not explicitly disclose, however Zhang discloses wherein the under-sampled sequences are sequences associated with a sub-set of majority classes among said set of predetermined classes (Page 3, Col. 2 “on each subset, combining the labelled data, a local classifier will be trained,” Fig. 1).
Therefore it would be obvious for Park wherein the under-sampled sequences are sequences associated with a sub-set of majority classes among said set of predetermined classes as per the steps of Zhang in order to expand the performance of and accuracy of inference models used to collect and interpret mobile device data parameters.  See Zhang at least Page 2, Col 2, “able to make full use of both imbalanced labelled and unlabeled sensing data by novelly combining undersampling and semi-supervised learning techniques, resulting in a better inference model for mobile sensing apps.”

Claim 5:	Park in view of Zhang discloses the device according to claim 4, and Park further discloses wherein a majority class is a class of which the number of samples is greater than the average value of samples of the different classes ([49 “change-point segmentation,” 97 “majority voting and longest-stretch label. The majority voting scheme uses the transportation mode label for which the sum of durations of segments classified as being of that mode is the largest,”]).  

Claim 6:	Park in view of Zhang discloses the device according to claim 4, and Park further discloses wherein a majority class is a class of which the cumulative number of samples represents a predetermined percentage of the total number of samples of the different classes ([52 “descriptive statistics is computed for the data that belongs to a given segment, including mean, standard deviation, coefficient of variation (the ratio of the standard deviation to the mean), order statistics (minimum, 5th, 25th, 50th, 75th, 95th percentile and maximum), range (the difference between the maximum and the minimum), robust range (the difference between the 95th and 5th percentile value), interquartile range (the difference between the 75th and the 25th percentile value), skewness (the third moment), and kurtosis,”]). 

Claim 7:	Park in view of Zhang discloses the device according to claim 4, and Park does not explicitly disclose, however Zhang discloses wherein the microprocessor is further configured to select the sequences to under-sample among said set of sequences as a function of predetermined selection criteria (Page 4,Col 1 “sensing data set N is divided into T subsets by under-sampling, each possessing the same size as the positive labelled sensing data,” Page 4,Col 2 “perform under-sampling for T rounds to the whole data set, with a heuristic redundancy elimination, i.e., after sampling an instance from the negative class, the corresponding instance is removed from the set. After this multi-round under-sampling, we obtain T subsets of the negative class that can be used separately for training T classifiers,”). 
Therefore it would be obvious for Park to select the sequences to under-sample among said set of sequences as a function of predetermined selection criteria as per the steps of Zhang in order to expand the performance of and accuracy of inference models used to collect and interpret mobile device data parameters.  See Zhang at least Page 2, Col 2, “able to make full use of both imbalanced labelled and unlabeled sensing data by novelly combining undersampling and semi-supervised learning techniques, resulting in a better inference model for mobile sensing apps.”

Claim 8:	Park in view of Zhang discloses the device according to claim 7, and Park further discloses wherein the predetermined selection criteria comprise the selection of sequences having a similarity measurement greater than a predetermined threshold ([88 “the current trip and the trip in the group are considered similar if the matches are successful within predefined thresholds. A similarity of each trip group is computed as a fraction of similar trips in the group and is provided to the role classifier as a feature representing trip similarity,”]).  

Claim 9:	Park in view of Zhang discloses the device according to claim 8, and Park further discloses wherein the similarity measurement of a sequence corresponds to the average of the similarity measurements determined on each of the predictors of the sequence ([72 “transportation mode segment classifier predicts the most likely transportation mode of the given segment and a confidence measure ranging from 0 to 1,” 78 “segment classifier described above identifies a transportation mode for each segment in a recording of a trip and generates a corresponding probability measure,” 79, 80, 88]).

Claim 10:	Park in view of Zhang discloses the device according to claim 7, and Park further discloses wherein the predetermined selection criteria comprise the selection of sequences having a duration greater than a predetermined temporal period ([47-49]).  

Claim 12:	Park in view of Zhang discloses the device according to claim 1, and Park further discloses wherein the predictive analysis device is a mobile telephone ([7, 11, 75 “final classification model can be transferred to the mobile device, which loads and applies it to identify a transportation mode for the trip,”]).  

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (20180338223) in view of Zhang et al. Boosting Mobile Apps under Imbalanced Sensing Data, and in further view of Lorintiu et al., Transportation mode recognition based on smartphone embedded sensors for carbon footprint estimation.

Claim 11:	Park in view of Zhang discloses the device according to claim 1, and Park does not explicitly disclose, however Lorintiu discloses wherein the microprocessor is configured to determine the carbon footprint of a user of said device as a function of said classification of the transport mode (Page 2, Col. 2 “decomposes transportation mode detection into detection of 8 different classes: still, walk, run, bike, road, rail, plane and other, Page 6, Col. 1 “finer-grained classification of the motorized modes such as differentiating within the road class, the car and the bus means of transportation that do not have the same carbon footprint,”).
Therefore it would be obvious for Park to determine the carbon footprint of a user of said device as a function of said classification of the transport mode as per the steps of Lorintiu in order to expand the performance of and accuracy of inference models and specifically detail environmental impacts of user activities and thereby potentially increase the applications for recording mobile device transportation information.   

Response to Arguments
	Applicants arguments and amendments, see Remarks/Amendments submitted 7 September 2022 with respect to the rejection of claims 1-13 have been carefully considered and are addressed below.
Claim Rejections - 35 USC § 101; Storage Media
	Claim 14 was previously rejected as not directed to statutorily eligible storage media.  The cancellation of claim 14 renders the rejection moot, and it is therefore withdrawn.
Claim Rejections - 35 USC § 112
	The amendments to claim 13 with respect to the previously made rejection of the claim under 35 USC 112 second amendment are sufficient to result in the withdrawal of the rejection.
Claim Rejections - 35 USC § 103
Applicant's arguments filed 7 September 2022 with respect to the rejection of Claims 1-13 under 35 USC 103 have been fully considered but they are not persuasive. 
a.	Applicants argue that Park does not disclose or suggest “to construct continuous series of samples, each sample being a vector formed of a predetermined number of predictors, and to break down each series of samples into a set of sequences each corresponding to a specific class among a set of predetermined classes, said set of predetermined classes corresponding to different transport modes.”
Examiner respectfully disagrees and replies that as cited above, prior art reference Park discloses the construction of a continuous series of samples because Park at least at paragraph [35] discloses the sequential recordings over time of physical quantities such as location, time, trajectory and other information related to travel as derived from a wide range of sensors (i.e., see para. [39]) and the classification of sample sequences into a variety of mode segments including transportation mode segments as cited to above at least at paragraph [37], [38] wherein transportation modes, segments and other information is collected and interpreted as time series data, and the determination and segregation of data with respect to a variety of transportation modes as disclosed by Park at least at paragraph [37] by the implement of a transportation mode segment classifier which classifies the transportation mode in use as a type of transportation being used (i.e., paragraph [42] as cited).  Thus the application of the cited to prior art reference Park as disclosing the claimed features of the instant invention is maintained.
b.	Applicants argue that Zhang does not disclose or suggest the method of applying under-sampling as claimed, thus resulting in an increased amount of computing time and memory over the sampling period, and as well causally links sampled features such that detected effects are interdependent.
Examiner respectfully disagrees and replies that as cited above in the rejection Zhang discloses the implementation of under-sampling techniques which result in the conservation of computing and processing resources because the result of under-sampling is a reduction in the number of samples selected and processed.  The Examiner is guided at least by the disclosures of Zhang at Page 10, Column 1, Lines 1-16, as recited, “imbalanced nature of sensing data renders traditional training models inappropriate. SLIM resolves this problem by resorting to under-sampling schemes, such that several balanced data subsets can be used to train reliable classifiers. Secondly, acquiring sufficient labelled sensing data to train a classifier is expensive and time-consuming. SLIM makes use of abundant unlabelled sensing data shared by existing mobile apps to facilitate model training, such that only a small set of labelled data is needed.”  As well, the Examiner is guided by Zhang Page 2, Column 1 which details the linking of a number of sampled features from different sensors and a similarity measure with respect to multiple balanced data sets.  Therefore the Examiner determines that the combination of Park in view of Zhang discloses the invention as claimed and maintains the rejection in view of the combination of Park and Zhang.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See attached References Cited form 892
See Li et al. (2010176597) for disclosures related to the implementation of machine learning techniques for the determination of and classification of modes of transportation by the collection of mobile device data.  See at least paras. [82]-[104]
See Cordova et al. (20160327397) for disclosures related to the analysis of transportation modes by the collection and processing of mobile device data or information.  See at least paras. [37]-[50].
See Yanyun et al., A Convolutional Neural Networks based Transportation Mode Identification Algorithm, for disclosures related to the implementation of mobile device collected data for the identification of transportation modes
See Fang et al., Transportation Modes Classification Using Sensors on Smartphones, for disclosures related to the determination of transportation methods by the collection of smart phone sensor data.
See Shaomeng et al., Transportation Mode Recognition Algorithm based on Multiple Support Vector Machine Classifiers for disclosures related to the determination of transportation modes by the collection of mobile device data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682